Citation Nr: 0620541	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  00-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's service establishes basic eligibility 
for a nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Karen M. Wahle, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

This matter is before the Board on appeal from a September 
1999 determination from the Manila, Philippines, Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to VA benefits because the appellant's service 
did not establish him as a veteran for VA purposes.  A 
September 2000 statement from the appellant's attorney 
clarified that his claim was for a nonservice-connected 
disability pension.

In an October 2003 decision, the Board determined that the 
appellant's service did not establish him as a veteran for VA 
purposes.  He appealed the Board's October 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2005 Memorandum Decision, the Court 
vacated the Board's decision and remanded the case to the 
Board for further proceedings and readjudication consistent 
with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service and discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. §§ 101(2).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, may constitute recognized 
service in the armed forces of the United States for VA 
purposes.  38 C.F.R. §§ 3.8, 3.9.  

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the U.S. Code and the 
regulations promulgated pursuant thereto.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.203; See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  Where service department certification is 
required, the service department's decision on such matters 
is conclusive and binding upon VA.  See 38 C.F.R. § 3.203(c); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the 
U.S. service department declines to verify the claimed 
service, the applicant's only recourse lies within the 
relevant service department, not VA.  Soria, supra.

In this case, the appellant maintains that he is a veteran 
who is entitled to a nonservice-connected disability pension.  
In support of his claim, he submitted Office of Personnel 
Management (OPM) documents, which indicate that he served 
from October 27, 1944 in the United States Army Forces in the 
Far East, Western Pacific Philippines Command, and that he 
was separated by reduction in force on May 14, 1949.  
Additional evidence submitted by the appellant include 
documents that were issued by the Civilian Personnel Division 
of the United States Army or War Department, but not by the 
service department..  

In 2001, the RO requested certification from the service 
department of the appellant's military service.  The 
appellant's last name, first name, Social Security number, 
date of birth, place of birth, and dates of alleged service 
with the United States Army were provided to the service 
department.  A certified service department record, from the 
National Personnel Records Center (NPRC) dated February 2002, 
indicated the appellant had been a civilian employee for the 
United States Army.

However, additional evidence has since been received which 
may provide a new basis for requesting verification of 
service.  The information consists of a copy of a 
Certification of Military Service from the Veterans 
Federation of the Philippines and appears to show the 
appellant served as a recognized guerilla.  The document 
refers to the appellant by name and indicates that he was a 
Colonel with the 71st Infantry  Division.  The document also 
referred to the date and place of birth, but did not include 
any dates of alleged service.  Also submitted was an 
affidavit from individual who identified herself as a former 
member of the WAS, and who claimed personal knowledge of the 
appellant's military service as recognized guerrilla with the 
Bataan Defenders, Philippines Visayas & Mindanao, 71st 
Infantry Division. 

This evidence was not of record at the time the RO requested 
NPRC certification of the appellant's service with U.S. Armed 
Forces.  Therefore, the Board finds that remand in this case 
for further attempts to verify or recertify the appellant's 
service with the service department, in light of the 
additional documentation, would be helpful.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).

Also, in May 2006 the appellant's attorney requested a 
hearing before the Board.  Since it is unclear what type of 
hearing is desired, on remand the RO must ask the appellant 
to clarify the type of a hearing -- RO, videoconference Board 
hearing, CO hearing, or a hearing before a Veterans Law Judge 
(VLJ) sitting at the RO (Travel Board hearing).  Except for a 
CO Board hearing, such hearing must be scheduled by the RO.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the appellant as 
to the inadequacy of the documents he 
submitted for purposes of showing 
qualifying service.  In addition, the RO 
must notify the appellant (1) what would 
constitute acceptable evidence of 
qualifying military service, that is, he 
could show qualifying service with either 
official documentation issued by a U.S. 
Service department or verification of the 
claimed service by such department (such 
as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or 
original Certificate of Discharge, 
without verification from the appropriate 
service department).

2.  The RO should request that NPRC and 
the Department of the Army to determine 
whether the appellant had service as a 
member of the Philippine Commonwealth 
Army, including the recognized 
guerrillas, in the service of the United 
States Armed Forces from October 27, 1944 
to May 14, 1949.  The RO should include 
in its request copies of all relevant 
information concerning the appellant and 
his service, including, but not limited 
to, the "Certification of Military 
Service from the Veterans Federation of 
the Philippines," documents provided by 
the Office of Personnel Management, and 
any and all additional evidence which the 
appellant may provide.

3.  The RO should complete any and all 
follow-up actions referred by NPRC and 
the Army Department.  Negative responses 
must be recorded.  

4.  The RO must ask the appellant to 
clarify whether he wants a hearing and, 
if so, what type of hearing: RO, 
videoconference Board hearing, CO 
hearing, or a hearing before a VLJ 
sitting at the RO (Travel Board hearing).  
If the appellant desires an RO, 
videoconference or Travel Board hearing, 
the RO should schedule the appellant for 
such hearing.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
review all additional evidence which has 
been added to the claims file since the 
statement of the case was issued in March 
2002, and determine if the benefit sought 
can be granted.  Unless the benefit 
sought is granted, the appellant should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



